DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 3-21 are pending; claim 2 has been canceled by the present claim amendments. Claim 21 is new. No new subject matter issues appear to be present in the claims. Upon further search and consideration, a new combination of references are applied, namely Friedke, and Friedke further in view of Assmann. Allowable subject matter is found in some claims as discussed in greater detail below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated Friedke et al. herein referred to as “Friedke” (WO 2019/076636, previously cited in IDS filed 10/31/2019 by Applicant).
As to claims 1 and 3-7, Friedke discloses at Figures 1-2 a dishwasher 1 having side cabinet walls, a washing container 1, door 3, with an opening device for automatically opening the door. As shown in Figures 2-3, controller 28 is used to drive motor 20 such that the pivoting movement of the door is achieved in a full or partial opening and/or closing of the door. Motor 20 is connected to roller 19, cable 18, spring element 25, and lever 22, to aid in the controlled opening and closing of the door. Door 3 of Friedke is mounted to the front side of the appliance 1 and therefore extends in a 90 degree opening when fully opened, the motor being located below the tub proximate to a back side of the cabinet. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedke as applied to claims above, and further in view of Assmann et al. herein referred to as “Assmann” (USPN 8,882,933, previously cited in the IDS filed 10/31/2019).
As to claims 8-9, Friedke is silent regarding use of a latch and striker assembly. However, use of a conventional latch and striker system for the door to keep it closed during operation is known in the well-known in the art and taught by Assmann’s use of a latch keeper 5, push rod 6 moveable in the opening and closing directions, accommodated in a housing 7 and is biased by two tension springs 8 in the retracted position when door 4 is closed (see Assmann at Figures 1-2). It would have been obvious to one having ordinary skill in the art at the time of the invention to utilize a latch and striker type system to keep the door closed during wash cycles, and thus preventing water from flowing out of the machine or otherwise interrupt the washing cycle. 
As to claim 10, the applied art, particularly Assmann discloses use of a program-controlled door opening system to allow the position-locking mechanism of the push rod to be released; a cable is shown at cable system 10 (see Assmann at col. 3, lines 49-61 and Figures 1-2). 
As to claims 13-14, the applied prior art, particularly Assmann discloses the engagement angle being slightly angled as shown in Figure 1, see angle of latch keeper 5 relative to the cabinet. Although the specific numerical angle is not disclosed, it is evident from Figure 1 of Assmann that it is approximately in line, but not exactly, as a small angle exists. Optimization of this angle to between about 2 and 10 degrees or approximately 5 degrees would have been an obvious adjustment to accommodate the latching mechanism to ensure it latches in place. 
As to claim 15, Friedke discloses the door frame is rotatable at its bottom hinge axis 5, and a side of lever 22  is mounted to spring 23 (Figure 3 of Friedke, for example). 
As to claims 16-19, see analysis above with respect to Friedke further in view of Assmann, including  for example with regard to claims 1, 8-10. 
Allowable Subject Matter
Claims 11-12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or disclose each of the features of claims 11, 20, and 21, including “wherein the controller is further configured for performing a closing operation, the closing operation comprising: operating the motor to wind the cable and rotate the door frame toward the closed position; and actuating the latch assembly when the door frame reaches the engagement angle to pull the door frame to the closed position” (claims 11 and 20) and “the controller being further configured for performing a closing operation comprising operating the motor to wind the cable and rotate the door frame toward the closed position and actuating the latch assembly to pull the door frame to the closed position” (claim 21). The applied prior art does not disclose this “slow close feature” with regard to actuating the latch assembly. Although Friedke discloses use of a control device 28 to manage full or partial opening and closing of the door 3, it does not disclose actuating the latch in a closed position as claimed in combination with the other features of the claims. Claim 12 depends from claim 11, and therefore contains the same allowable subject matter. 
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because of the new combination of references applied in the above prior art rejection, particularly, including the addition of the Friedke reference. Amendments to the claims to include features of the motor, cable, and drive pulley to controllably open and close the door frame are present in the Friedke reference, as detailed in the rejection above. However, allowable subject matter is identified with regard to claims 11-12, and 20-21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711